Title: George Washington Jeffreys to Thomas Jefferson, 11 May 1817
From: Jeffreys, George Washington
To: Jefferson, Thomas


          
            
              Dr Sir
              Red House No C
May 11th 1817.
            
            Having read an account of the Tunis-Broad-tail mountain sheep in the 2 vol Memoirs Phila Society, I was much pleased with the many good qualities of this breed, and am therefore induced to get into the stock of them—Judge Peters observes page (211) that he obtained the original stock from Colo. Pickering then secretary of state, to whom they were sent by William Eeaton Esqr when Consul of the U S. at Tunis—
            There are some broad tailed sheep in my neighbourhood, which are called by the owner Barbary sheep—He informed me a few days ago that he brought them from Caroline county or perhaps off the Rappahanock river Virginia, and that he obtained the ram from a Mr Battle living on that river—He further observed, that he was informed that the original stock of this breed, were imported into this country by you—The object of this letter is to ascertain this fact—Those that I saw the other day, of my neighbours, appeared to coincide with the description given of the genuine breed by Judge Peters—
            They have remarkably broad tails, flap ears, no horns and yellow and black spots on the wool—As I intend to obtain this breed of my neighbour, I should be gratified to know, and therefore should esteem it as a particular favour, if you would inform me whether you have ever imported any of this breed, where they originally came from, and whether they are the same of those sent to Colo. Pickering by William Eeaton Esqr—
            Any observations respecting the value of this breed, the manner of raising or crossing them profitably && would also be thankfully received—   Permit me to assure you of my high respects and that I remain yours very sincerely—
            George Washington Jeffreys.
          
          
            NB. Your communication enclosing a catalouge of Books and some remarks on horizontal ploughing was duly received—for this politeness and goodness of yours you have not only mine, but the Societies warmest & most grateful aknowledgements—
            
              G. W. Jeffreys—
            
          
         